Title: To Thomas Jefferson from Thomas Munroe, 5 January 1822
From: Munroe, Thomas
To: Jefferson, Thomas

Washington
5th Jany 1822I thank you very sincerely, Sir, for the kind expressions contained in your Letter of 1t instant, recd today.—The favorable terms you were pleased to use towards me, in a Letter you did me the honor to address to me in 1815, approving the humble Official Agency, I had exercised under you, and by your apporintment, together with the urbane and polite treatment I had always received from you, would have induced me, if need had required it, to have asked of you a plain testimonial of your Opinion of my Character, which, if it had been fair & favorable, I should have deemed the highest evidence, as far as it might go, that any man could obtain; but I could not have expected you to have said more than that, in substance, I had a reputable standing or immpeached character. I state this, Sir, truly, and beg you to believe that the inpropriety which I now see I was led into (from the assurances or impressions of others) in expecting that you could say any thing to a Foreign Prince or Government in favor of a young man, whom you never saw, did not originate in my own mind—.All I ought to have done was to have mentioned my Sons wishes, and ye encouragement he had received, to enter the Russian service, at his own expense, to obtain a military education; and that, if you, Sir, thought it a commendable enterprize. as some less distinguished men do, and if it had not been disagreeable to you, to have said, in a few lines to myself, or any other person here, that you had heard of the young mans views, and that, knowing his father (as far as you might have been pleased to say) you wished the Son well, I should duly appreciate the favor to me, and the advantage of it to my Son—This I regret I did not confine myself to, but trust your goodness will paid on my departure from “the limits of propriety” in not doing so.I shall ever remain with the most respectful Consideration Sir Your most Ob. ServtThomas Munroe